 BATTERY BILL, INC.171Battery Bill, Inc. and Chauffeurs, Teamsters &Helpers Union, Local 150, International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America. Case 20-CA-14536April 30, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn February 6, 1980, Administrative Law JudgeDavid G. Heilbrun issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order as modifiedherein. ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Battery Bill, Inc., Sacramento, California, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asso modified:1. Substitute the following for paragraph l(h):"(h) In any other manner interfering with, re-straining, or coercing employees in the exercise ofrights guaranteed them in Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.Counsel for the General Counsel excepted to the Administrative LawJudge's failure to issue a broad order. We find merit in the GeneralCounsel's exception as Respondent's unlawful conduct, including interro-gations, creating the impression of surveillance, instructing employees toengage in surveillance, denying employees breaktime, as well as two dis-criminatory discharges, was extensive and reached most, if not all, of theentire employee complement. Cf. Hickmort Foods, Inc., 242 NLRB No.177 (1979).Furthermore, the Administrative Law Judge inadvertently failed toconform the notice with the provision in his recommended Order thatRespondent cease and desist from denying employees breaktime becauseof their membership in, and activities on behalf of or in support of, theUnion. Accordingly, we shall correct the notice to conform to the rec-ommended Order in both respects noted herein.249 NLRB No. 30APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance togive evidence, the National Labor Relations Boardhas found that we violated the National Labor Re-lations Act, as amended, and has ordered us to postthis notice and we intend to carry out the Order ofthe Board and abide by the following:WE WILL NOT discharge or in any othermanner discriminate against employees to dis-courage their membership in, and activities onbehalf of or in support of, Chauffeurs, Team-sters & Helpers Union, Local 150, Internation-al Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, orany other labor organization.WE WILL NOT refuse to recognize and bar-gain collectively with Teamsters Local 150 asexclusive representative of our employees inthe appropriate bargaining unit which is:All driver/salespersons, countermen and ware-housemen employed at Sacramento, California,excluding office clerical employees, guards andsupervisors as defined in the Act.WE WILL NOT interrogate employees con-cerning their union sentiments and activities.WE WILL NOT threaten employees with ces-sation of operations or loss of employment ifthey select the Union as their collective-bar-gaining representative.WE WILL NOT create the impression amongemployees that we are engaging in surveillanceof their union and/or protected concerted ac-tivities.WE WILL NOT instruct employees to engagein surveillance of other employees' union and/or protected concerted activities.WE WILL NOT deny employees breaktimebecause of membership in, and activities onbehalf of or in support of, the Union.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights protected by the NationalLabor Relations Act.WE WILL offer Donald Waybright reinstate-ment to his former position of employment or,if that job no longer exists, to a substantiallyequivalent position, without prejudice to se-niority or other rights and privileges previous-ly enjoyed, and make him whole, along withRichard Lee, for losses in pay resulting fromBATTERY BILL, INC. 171i: 172I)LCISIONS OF NATIONAL LABOR RELATIONS BOARDtheir each being discharged during April 1979,with interest.WE WILL recognize and, upon request, bar-gain with Teamsters Local 150 as exclusivebargaining representative of all employees inthe appropriate unit described above with re-spect to wages, hours, and other terms andconditions of employment, and execute a writ-ten contract incorporating any agreementreached if requested by the Union.BATTERY BILL, INC.DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge: Thiscase was heard at Sacramento, California, on September18, 1979, based on a complaint alleging that Battery Bill,Inc., herein called Respondent, violated Section 8(a)(1),(3), and (5) of the National Labor Relations Act, asamended, by discharging Donald Waybright and RichardLee because of their membership in or activities onbehalf of Chauffeurs, Teamsters & Helpers Union, Local150, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, herein calledthe Union, or because they engaged in other protectedconcerted activities for the purpose of collective bargain-ing or other mutual aid or protection, while contempora-neously interrogating employees concerning their unionsentiments and activities; threatening employees with ces-sation of business and loss of employment if they selectedthe Union as their collective-bargaining representative;creating the impression among the employees that it wasengaging in surveillance of their union and/or protectedconcerted activities; instructing employees to engage insurveillance of other employees; denying an employeehis breaktime because of membership in and activities onbehalf of and/or support for the Union; and by continu-ously refusing to recognize and bargain collectively withthe Union as the representative of all the employees in aunit appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.Upon the entire record, my observation of witnesses,and consideration of post-hearing briefs, I make the fol-lowing:FINDINGS OF FACT AND CONCLUSIONS OF LAWWilliam Wright founded this business and operated itfor over 30 years.2Following its sale in February 1978,'The original due date for post-hearing briefs was October 22. On Oc-tober 18 an extension of time was granted to November 5 at the requestof Respondent's counsel. Respondent's post-hearing brief was not in factreceived until November 15. 1 have nevertheless reviewed the argumentsmade therein on grounds that in this particular adjudication no prejudiceto any party arises from doing so.'Respondent is a California corporation maintaining a place of businessin Sacramento, California, where it engages in the wholesale and retailsale of automotive batteries and annually receives gross revenue in excessof $500,000, while purchasing and receiving goods and materials valuedin excess of $5,000 which originated from sources outside California Itherefore find that Respondent is an employer within the meaning of Sec.William Wright was retained as a technical advisor untilat least April 19, 1979.3The general manager of thisbusiness since early 1978 has been William Wright's son,Douglas Wright, a former route salesman and driver. InJanuary, following resignation of the warehouse superin-tendent, Douglas Wright informed an assemblage of em-ployees that Louis David Hemm, a former route sales-man, and John Miller would jointly assume the departingwarehouse superintendent's duties. Miller left 2 weeksafter this occasion and Hemm, who had relocated to acompany office, settled in with his new function of or-dering merchandise and coordinating warehouse oper-ations. In this regard, he was instrumental in the hiringof employees and approval of time off from work.On March 27 driver/salesman Donald Waybright ap-peared at the office of Douglas Wright and, with Hemmpresent, was criticized about a company account on hisroute. This alarmed Waybright and the next day hespoke with counterman Richard Lee about the apparentneed for representation of employees. Lee concurredwith this, and Waybright proceeded to telephone theunion office, out of which a meeting was arranged forApril 2 with Business Representative Robert Crandall.On that date Waybright approached Hemm, as well asLee and warehouseman Robert Coker, respecting attend-ance. All agreed to appear; however, only Waybright,Lee, and Coker showed up. They signed authorizationcards and took additional ones for solicitation amongother employees. On April 3 Waybright conversed in-conclusively with Hemm about the Union and also ob-tained a signed authorization card from warehousemanSteven Figaratto. At the end of that workday Hemm ap-proached Waybright and advised him that he was termi-nated. This led Waybright to speak with DouglasWright, who confirmed the action, stating it was basedon a failure to supply sales reports.On the morning of April 4, Crandall appeared at Re-spondent's premises and was met by William Wright, towhom he handed a proposed recognition agreement.Crandell testified that William Wright responded verbal-ly with doubt about whether a majority of Respondent'semployees had authorized the Union to represent them,added there would never be a union at this firm, andprofanely ordered Crandell away. Later in the morningWilliam Wright approached Lee to ask if he favored theUnion, and, when Lee diplomatically denied it, WilliamWright stated that advent of a union would cause Re-spondent to shut the business down and close up forgood. A few minutes later William Wright approachedLee again while Douglas Wright was present, and, whenLee equivocated to the question of whether or not hewanted representation by the Union, William Wright saidfurther that if he did he might as well "pack my bagsand head on down the road" because the result of union-ization would be a shutting down of the business. Laterthat morning Douglas Wright approached Figaratto toinquire what he knew about the Union and whether hehad signed an authorization card. Figaratto answered inthe negative to both questions; however, later in the day2(6) and (7) of the Act, and also that the Union is a labor organizationwithin the meaning of Sec. 2(5) of the Act.3AI dates and named months are in 1979 unless stated otherwise. HATTERY BILL, INC.173William Wright approached him and pointedly rein-quired, adding that eventually Respondent would findout what was truly taking place and "fire people" re-garding this. On or about April 4 William Wright alsoapproached newly hired warehouseman Ignacio Ranjoand, with Hemm present, inquired about Ranjo's knowl-edge of union activities and his sentiments on the ques-tion. Ranjo, who in fact signed an authorization cardlater in May, denied any involvement as Hemm joinedthe conversation arguing against having a union in thistype of enterprise. Figaratto testified that, during theafternoon of April 5, Douglas Wright approached himwith the same inquires, particularly as to whether Leewas an employee organizer. Douglas Wright assertedlyadded, in the context of Figaratto's denials of knowledgeon all points, that as a small organization Respondentcould not afford to have a union, yet would soon learnwho was advocating it and "eventually fire them." OnApril 5 and 6 Douglas Wright approached Robert Cokerand Richard Lee, respectively, inquiring of the formerabout any contacts with the Union and advising thelatter that his father would not stay in business if theUnion came in. On April 12 Douglas Wright asked Fi-garatto to determine what was being said between Leeand Coker in a coversation underway nearby with re-spect to whether or not the subject was unionism. Figar-atto did so and, when pressed about his experience laterin the day, responded negatively to Douglas Wright'squestion as to whether there was "anything that was un-usual" being said.On April 17 Respondent received the petition in Case20-RC-14796, in which the Union sought to represent alldriver/salespersons, countermen, and warehousemen em-ployed at the Sacramento facility. At midmorning onApril 17, Lee made his customary purchase from amobile snack service outside the building. He testifiedthat as he was doing so on this occasion, DouglasWright approached and for the first time in 3 months ofemployment ordered him back inside. At quitting timethat afternoon Douglas Wright called Lee into his officeand, with Hemm present, advised that he was being dis-charged for making too many mistakes.The supervisory and consequent agency status of bothWilliam Wright and Hemm is at issue in this case. As toWilliam Wright it is obvious that the term "technical ad-visor" is but a euphemism to cover his extensive contin-ued involvement in the management of this business. Heeffectively participated in the employment of Ranjo, andboth Figaratto and Lee credibly testified that DouglasWright had advised them to unhesitatingly follow anyorder given by William Wright. The facts of the casemake clear that since February Hemm has possessed suf-ficient authority to constitute him Respondent's supervi-sor and agent. His originally shared assignment of man-aging warehouse operations was automatically enlargedupon by the departure of Miller, particularly inasmuch asRespondent made no effort to redistribute Miller's re-sponsibilities. Douglas Wright specifically delegated re-sponsibility for approving sick leave and authorizing per-sonal time off to Hemm. He participated in applicant in-terviews and consideration of requested wage raises and,in both regards, made effective recommendations toDouglas Wright. From this I find that at all relevanttimes both William Wright and Hemm possessed severalof the powers set forth in Section 2(11) of the Act, andare therefore supervisors and agents of Respondent forpurposes of imputing knowledge concerning union activ-ities among employees, and individuals whose utteranceswould bind Respondent.The discharges of both Waybright and Lee were ar-rantly pretextual. Douglas Wright's explanation that hisdissatisfaction toward Waybright and had mountedaround mid-March because of paperwork errors and rela-tions with customers is unpersuasive. I am satisfied thatin this, as well as in regard to his denials of havingthreatened and otherwise verbally coerced employees, heis untruthful. As to Waybright, it must further be notedthat no warning of these alleged deficiencies was everexpressed to him, and the timing of his discharge, afterseveral months employment and only scant days afterHemm learned of his key involvement with the Union,requires the inference that Respondent recognized him asa principal instigator and, in keeping with its incipienthostility towards such a person, chose to discharge himfor such activities. The treatment of Lee has much thesame characteristics, particularly as to claimed dissatis-faction extending back to February. The unsupportedreasons advanced by Respondent as to Lee's supposedbelligerence and engagement in mild horseplay at workare utterly unconvincing when weighed against con-spicuous concern with his involvement in the organizingdrive and the timing of his discharge on the very day arepresentation petition was received. Under these cir-cumstances, and again noting general animus displayedby both Wrights, I infer that the assigned reasons werepretextual, and that Lee's identification as a strong ad-herent of the Union was the actual basis for his termina-tion. Relatedly, I find that Douglas Wright's action of in-terfering with Lee's morning workbreak on April 17 wassimilarly unlawful, taking into account its timing and thecredible testimony of Lee that it was unprecedented.Both William and Douglas Wright denied the action-able utterances that were attributed to them by the sev-eral witnesses of the General Counsel. I am impressedwith the apparent sincerity and truthfulness of theserank-and-file witnesses, and I am fully satisfied that theirrecollection of being questioned, threatened, and cleverlymanipulated in the interests of unlawful resistance to em-ployee rights is accurate. The testimony of these wit-nesses adequately supports various subdivisions of thecomplaint's main paragraph 6.The stipulated unit contained seven employees onApril 4, including Waybright, who was discharged theday before. This calculation excludes Hemm because heis a supervisor. Valid authorization cards running to theUnion were in existence at that point in time from Way-bright, Lee, Coker, and Figaratto. I find from this thatthe Union represented a majority of employees in an ap-propriate bargaining unit on the day after Respondentcommenced a campaign of serious, pervasive unfair laborpractices, and that this conduct has so precluded the like-lihood of holding a fair election that it warrants issuanceof a bargaining order. N.L.R.B. v. Gissel Packing Co.Inc., 395 U.S. 575 (1969): Trading Port. Inc., 219 NLRItHAIERY BILL, INC. 173 174DECISIONS OF NATIONAL LABOR RELATIONS BOARD298 (1975); Jim Baker Trucking Company, 241 NLRBNo. 14 (1979).Accordingly, I render conclusions of law that Re-spondent, by interrogating employees concerning unionsentiments and activities, by threatening employees withcessation of operations and loss of employment if theyselect the Union as their collective-bargaining representa-tive, by creating the impression among employees that itwas engaging in surveillance of their union and/or pro-tected concerted activities, by instructing employees toengage in surveillance of other employees' union and/orprotected concerted activities, by denying employeesbreaktime because of membership in, and activities onbehalf or in support of, the Union, by dischargingDonald Waybright and Richard Lee because of theirmembership in, and activities on behalf or in support of,the Union, and by refusing since April 3 to recognizeand bargain collectively with the Union, has engaged inunfair labor practices within the meaning of Section8(a)(1), (3), and (5) and Section 2(6) and (7) of the Act.DispositionOn December 19, the General Counsel filed a motionto reopen the record and to consolidate this matter withthe newly issued complaint in Case 20-CA-14964. Insupport thereof it was stated that both cases were part ofa single overall controversy, and that consolidationwould effectuate the purposes of the Act and avoid un-necessary cost or delay. I issued an Order To ShowCause on December 20, to which Respondent contructi-vely filed its opposition to the motion (which did not,from an attached proof of service by mail, appear tohave been served on the (General Counsel), arguing re-moteness in time as to events, lack of similarity as to par-ties, and that a general sort of prejudice would flowfrom consolidation. The General Counsel augmented thereasons first given in support of its motion with an exten-sive written response to the Order To Show Cause filedon January 15, 1980.I am impressed primarily by the passage of time be-tween the concentrated events of April and the allegeddiscriminatory discharge of Figaratto nearly 6 monthslater. It is implicit in the General Counsel's argumentthat any claimed explanation for this discharge would bepretextual, thus leading to unknown variables and ave-nues of proof, both pro and con, on the issue, and readilysuggesting consideration of the employment dynamicsexperienced by both Coker and Ranjo after they hadbecome card signers but before they each voluntarilyquit. Allegations of the new complaint that touch Sec-tion 8(a)(4) of the Act, while duplicative for purposes ofremedy with those under Section 8(a)(3), call into playunique and subtle principles through which inferencesmay be drawn with respect to that lesser-invoked provi-sion of the Act. While I here resolve the issue ofHemm's supervisory status, it is also true that the samepassage of time to which I allude above could well in-volve fresh appraisal of his role completely beyond thatmade on the basis of his original short term in the posi-tion. Accordingly, I deny the General Counsel's motionto reopen the record and to consolidate cases.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER4The Respondent, Battery Bill, Inc., Sacramento, Cali-fornia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging or in any other manner discriminatingagainst employees to discourage their membership in,and activities on behalf or in support of, Chauffeurs,Teamsters & Helpers Union, Local 150, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor organization.(b) Refusing to recognize and bargain with the Unionas the exclusive collective-bargaining representative ofemployees in the appropriate unit described below:All driver/salespersons, countermen, and warehou-semen employed at Respondent's Sacramento, Cali-fornia, facility, excluding office clerical employees,guards and supervisors as defined in the Act.(c) Interrogating employees concerning their unionsentiments and activities.(d) Threatening employees with cessation of oper-ations or loss of employment if they select the Union astheir collective-bargaining representative.(e) Creating the impression among employees that itwas engaging in surveillance of their union and/or pro-tected concerted activities.(f) Instructing employees to engage in surveillance ofother employees' union and/or protected concerted ac-tivities.(g) Denying employees breaktime because of member-ship in, and activities on behalf or in support of, theUnion.(h) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Donald Waybright reinstatement to hisformer position or, if that job no longer exists, to a sub-stantially equivalent position, without prejudice to his se-niority or other rights and privileges, and make himwhole, along with Richard Lee, in the manner providedin F W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977),5 for anyloss of earnings incurred as a result of their being dis-charged. 641n the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.5See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).'On May 4 Lee declined an unconditional offer of reinstatement, andconsequently this phase of the customary remedy does not run to him. Ishall not recommend a remedial interest rate of 9 percent on backpay assupplementally requested by the General Counsel because it is inappro-priate to do so in the light of the recency and thoroughness in and byContinued BATTERY BILL, INC.175(b) Recognize and, upon request. bargain collectivelyand in good faith with the Union as exclusive representa-tive of employees in the appropriate bargaining unit,with respect to wages, hours, and other terms and condi-tions of employment, and execute a written contract in-corporating any agreement reached if requested by theUnion.(c) Post at its Sacramento, California, place of businesscopies of the attached notice marked "Appendix."7which the Board examined this subject and chose the "adjusted primerate" principle of Florida Steel. See Hansen Cakes. Inc., 242 NLRB No.74 (1979); cf. Equal Employment Opportunity Commission v. Pacific PressPublishing Association, 21 FEP Cases 848 (N.D Cal,, 1979)7in the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byCopies of this notice, on forms to be provided by the Re-gional Director for Region 20, after being duly signed byRespondent's authorized representative, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"